DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 15/075,006, the examiner acknowledges the applicant's submission of the amendments dated 12/16/2020. At this point, claims 34 and 51 have been amended, Claims 1-20, 24 and 37-50 are cancelled, claims 54-65 and Claims 21-23, 25-36 and 51-65 are pending.
Allowable Subject Matter
Claims 21-23, 25-36 and 51-65 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of claims 21, 55 and 60 is that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “the method comprising: storing the first data in the first set of memory cells of the memory word; storing test pattern data determined independently of data stored in the first set of memory cells in a second set of memory cells of the same memory word, the second set of memory cells comprising non-volatile memory elements; after the storing the first data and the storing the test pattern data, detecting an error in the test pattern data by comparing the stored test pattern data in the second set of memory cells to an expected pattern of discrete states.
The primary reason for marking of allowable subject matter of independent claim 34, in the instant application is the combination with the inclusion in these claims of the limitations of a data storage system comprising:
“…detecting an error in the test data; and in response to detecting the error, performing actions, comprising: reading a first timestamp stored in the first data, comparing the first timestamp to the second timestamp, and based on a difference between the first timestamp and the second timestamp, re- programming the first data in the first set of memory cells”.
The primary reason for marking of allowable subject matter of independent claim 51, in the instant application is the combination with the inclusion in these claims of the limitations of a data storage system comprising:
“…storing first data in a first set of non-volatile memory cells of a memory word by accessing the memory with a first physical address; storing test data in a second set of non-volatile memory cells pf the memory word by accessing the same, first physical address”.
Dependent claim(s) 22-23, 25-33, 35-36, 52, 54, 56-59 and 60-65 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 21, 34, 51, 55 and 60 upon which claims 22-23, 25-33, 35-36, 52, 54, 56-59 and 60-65 depend.
As per claim 34, the closest prior art Conley does not disclose "storing a second timestamp in a second set of memory cells that comprise non-volatile memory elements," "reading a first timestamp stored in the first data, comparing the first timestamp to the second time stamp, and based on a difference between the first timestamp and the second timestamp, re-programming the first data," let alone "based on a difference between the first timestamp and the second timestamp, re-programming the first data in the first set of memory cells," as recited by claim 34.
storing first data in a first set of non-volatile memory cells of a memory word by accessing the memory with a first physical address; storing test data in a second set of non-volatile memory cells pf the memory word by accessing the same, first physical address," as recited by claim 51.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135